Citation Nr: 0835697	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
spondylolisthesis of L5 with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the veteran testified before the undersigned at a 
Travel Board hearing.  A transcript is of record.

In a May 2008 statement, L.I.S., wrote that the veteran was 
unable to work due to his disability.  Given this statement, 
the veteran may wish to file a claim of entitlement to a 
total disability rating due to individual unemployability.  
The matter is referred to the RO for any development deemed 
appropriate.


FINDING OF FACT

The veteran's spondylolisthesis is manifested by limitation 
of motion that does not equate to unfavorable ankylosis of 
the entire thoracolumbar spine.  Objectively, there is no 
evidence of separate neurologic impairment due to the 
spondylolisthesis, or any incapacitating episodes requiring 
bed rest.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
spondylolisthesis of L5 with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5239 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The veteran's lumbar spine disability is currently rated as 
40 percent disabling under DC 5239 for spondylolisthesis or 
segmental instability, which is rated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  See 38 C.F.R. § 4.71a, (2007).

Under DC 5239, a 40 percent rating is assigned for when 
either forward flexion of the thoracolumbar spine is 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
See Note 1, General Rating Formula for Disease and Injuries 
of the Spine, 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a.

II.  Factual Background and Analysis 

The RO received the veteran's claim for an increased rating 
in June 2005.  In support of his claim are VA outpatient 
treatment reports which show the veteran had low back pain in 
late 2004 with an inability to walk or sit for prolonged 
periods.  The pain radiated into the right hip and left knee 
and sometimes down the front of both legs to the bottom of 
his feet.  The veteran's gait was slow, but without limp and 
he could heel-toe walk.  Spinal curvature showed slight 
increased lordosis, but was otherwise within physiologic 
limits.  He was able to flex until his fingers were about the 
level of the knees with increased discomfort.  There was 
tenderness in the lower lumbar spine, lumbosacral junction 
and the sacroiliac regions.  He was tight in the paralumbar 
muscles and over the gluteals.  Hip motion was full and deep 
tendon reflexes were 2+ at the knees and plus/minus at the 
ankles.  Straight leg raising was 90 degrees bilaterally.  
There was no muscle weakness in the lower extremities and no 
sensory impairment.  An X-ray report showed advanced mid and 
lower lumbar degenerative disc disease.  The veteran reported 
that the symptoms were affecting his employment as a truck 
driver.  

In July 2005, the veteran underwent VA examination.  The 
examiner noted the claims file was unavailable for review.  
The veteran complained of continuous and daily pain, which 
shot down from the back into both legs with burning and 
numbness in both feet.  He reported excellent strength in 
both legs.  He could only stand for 3-5 minutes at a time and 
could not lift, carry, bend or twist.  However he was able to 
tolerate daily activities and was employed as a part-time 
truck driver.  He had no bowel or bladder dysfunction and no 
incapacitating episodes.  

Objective findings included the ability to rise on his toes 
and rock back on his heels with good coordination and 
balance.  He was able to sit and walk to the examination 
table with ease, but grimaced when attempting to lie down.  
This was consistent with pain.  He had tenderness to 
palpation with range of motion of 50 degrees of forward 
flexion, 20 degrees of lateral flexion, 55 degrees of 
rotation, and 30 degrees of extension.  Extension was the 
only movement that did not cause pain.  He had normal 
sensation from hip to toe for deep pressure and could feel 
everything but light touch.  Strength was 5/5.  Straight leg 
raises were negative with negative drop or crossover 
bilaterally.  Reflexes were scant at the knee jerk and absent 
at the Achilles bilaterally.  His toes were downward toes 
with no clonus.  

The examiner concluded that the spondylolisthesis with 
degenerative disc disease caused the majority of the 
veteran's back pain.  However, he had additional symptoms of 
numbness in the lower extremities and pain down the legs with 
a heaviness and burning.  There was no one specific site and 
it was not consistent.  Although an EMG was consistent for 
polyneuropathy, it was negative for radiculopathy.

Additional outpatient treatment reports include a January 
2006 MRI of the lumbar spine, which showed multilevel 
degenerative disc disease resulting in neural foraminal 
narrowing at L3-4, L4-5 and L5-S1.  An entry dated in 
February 2006, shows the veteran's complaints remained 
essentially unchanged.  Clinical findings included absent 
reflexes in the upper and lower extremities.  Straight leg 
raises were negative and range of motion was decreased with 
30 degrees of flexion and almost no extension.  Lateral 
bending was also diminished bilaterally.  There was minimal 
tenderness over the midline and centrally.  There was some 
myofascial tenderness over the right hip and buttock region 
and over the medial knee joint line.  Strength testing was 
symmetric.  With the exception of loss of lumbar lordosis and 
excessive hip flexion, his gait was normal.  Pulses were 
intact in the dorsalis pedis and posterior tibial areas.  The 
clinical impression was lumbar spinal stenosis, which the 
examiner believed was a form of neurogenic claudication, but 
not classic.  

The veteran was afforded another VA examination in August 
2007.  The claims file and medical records were reviewed.  
The veteran continued to complain of daily pain with 
radicular symptoms into both buttocks and occasionally to the 
left knee and, on rare occasion, the right knee.  He also had 
intermittent numbness in the left ankle area.  Range of 
motion was generally reduced with repetitive movement 
increasing the pain.  The veteran used a back brace and cane 
which helped, but had not been prescribed bed rest for 
incapacitating episodes.  There were no flare-ups as the pain 
was consistent and persistent on a daily basis.  Activities 
of daily living were affected in that he had pain with 
dressing and bathing.  He reported losing two jobs in the 
last year because of his back.  

Examination revealed tenderness in the lower lumbar region.  
There was no frank muscular spasm.  There was pain on 
movement and increased pain on repetitive movement without 
additional motion loss.  The veteran had active and passive 
range of motion of 0 to 40 degrees.  Forward flexion was to 5 
degrees, hyperextension and lateral bending to 15 degrees and 
rotation to 15 degrees.  Deep tendon reflexes were very 
hypoactive at the knees and the ankles.  Sensation was 
diminished in the lateral aspects of both ankles.  Motor 
testing showed the quad, anterior tibial group and 
dorsiflexion of the feet to be 5/5 with sensation intact 
throughout.  Straight leg raises were negative.  There was no 
atrophy.  The diagnosis was moderately severe retrolisthesis 
of L3-4 with degenerative joint disease and degenerative disc 
disease.  The examiner noted that flare-ups would not result 
in additional motion loss, fatigue or incoordination.  The 
examiner concluded that it was questionable whether the 
veteran could continue his employment as a truck driver, but 
rather would be better suited for a sedentary line of work.  

Remaining VA outpatient treatment reports show continued 
evaluation of the veteran for low back pain throughout 2008.  
These records include a May 2008 statement from the veteran's 
VA physician indicating the veteran was no longer able to 
function safely in his job as a truck driver.  

Examining the evidence in light of the above rating criteria, 
Board is unable to find that a disability rating in excess of 
40 percent is warranted.  In this regard, the veteran is 
receiving the highest maximum rating under the General Rating 
Formula for spine disabilities based on range of motion of 
the thoracolumbar spine without evidence of ankylosis.  
Therefore, a further discussion of limitation of motion under 
DC 5239 is not necessary.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's lumbar spine disability.  Despite subjective 
complaints and indications of neurological symptoms, 
neurologic testing revealed normal motor function.  In 
addition, straight leg raising was consistently negative and 
pulses were intact.  The veteran has repeatedly shown 
evidence of diminished sensation, however such symptoms were 
attributed to nonservice connected polyneuropathy.  No 
bladder or bowel dysfunction is present either.  As such, the 
Board finds that there is no competent medical evidence of 
any associated objective neurologic abnormalities to be 
separately evaluated under an appropriate diagnostic code.  

With respect to a higher rating based on the frequency and 
extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
periods of flare ups, these periods do not qualify as 
incapacitating episodes as contemplated by the regulations.  
38C.F.R. § 4.71a, DC 5243.  Therefore, a higher rating would 
not be warranted.

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  The Board does not 
dispute the veteran's contention that his back disability has 
caused him to alter his lifestyle and has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign a 40 percent 
evaluation.

The Board has also considered the veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
May 2008.  He essentially reiterated previously submitted 
information regarding his lumbar spine symptoms and 
consistent with complaints made during VA examinations.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There is no 
indication the veteran has been hospitalized on a frequent 
basis for treatment of his lumbar spine disability and the 
recent VA examination is void of any findings of exceptional 
limitation due to the lumbar spine disability beyond that 
contemplated by the schedule of ratings.  

Although clearly, due to the nature and severity of the 
veteran's service-connected lumbar spine disability, 
interference with his employment is foreseeable, the evidence 
does not reflect that the average industrial impairment he 
suffers from is in excess of that contemplated by the 
assigned evaluation, or that application of the schedular 
criteria is otherwise rendered impractical.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  In light of the 
foregoing, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.


III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran letters 
in March 2006 and April 2006 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

Although the veteran did not receive notification asking for 
him to present the effects his disability has on his 
employment and his daily life, he has presented such 
information throughout the pendency of his appeal.  See VA 
examination reports and testimony at his Travel Board 
hearing.  Additionally, since the veteran was given notice 
that he must present worsening of his disabilities for an 
increased rating claim, and he has presented evidence of such 
through his testimony and his VA examinations, he has not 
been prejudiced by not having received notification of the 
necessity to present this evidence.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service treatment records (STRs) are of record and post 
service treatment records dated from 2004 to 2008.  The RO 
also obtained a VA medical opinions in July 2005 and August 
2007.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 40 percent for spondylolisthesis 
of L5 with degenerative disc disease is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


